Citation Nr: 1504567	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-49 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1961 to June 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In April 2012, these matters were remanded for additional development.

The issues of service connection for a neck disability and seeking increased ratings for type 2 diabetes mellitus and diabetic nephropathy with hypertension have been raised by the record in written argument dated December 2014.  As they have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of service connection for a variously diagnosed psychiatric disability, to include PTSD, is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

A back disability was not manifested in service; arthritis of the back was not manifested within the first postservice year; and the preponderance of the evidence is against a finding that a back disability is related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in July 2007, VA notified the Veteran of the information needed to substantiate and complete his claim, the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The Veteran's pertinent postservice treatment records have been secured.  In accordance with the Board's April 2012 remand instructions, his service treatment records (STRs) have also been secured.  In April 2012 correspondence, the Veteran confirmed that he had no other information or evidence to submit.  

Pursuant to the Board's remand, the RO arranged for a VA spine examination in September 2012.  The Board finds the report of this examination adequate for rating purposes as it contains sufficient clinical findings and informed discussion of the pertinent history and features of the disability to constitute probative medical evidence adequate for adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions substantially complied with the April 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Travel Board hearing in January 2012, the undersigned explained what was needed to substantiate the claim of service connection.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease initially diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   

Certain chronic disabilities, to include arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  if so, the claim is denied; if the evidence supports the claim, or is in equipoise, the claim is to be allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran alleges that his current back disability began in service. His STRs are silent for any complaint, finding, treatment, or diagnosis relating to a back disability.  

At the January 2012 Travel Board hearing, the Veteran testified that he was treated in service at the Coast Guard Academy in New London, Connecticut at a Submarine Base, possibly in New Groton, and had a myelogram at a hospital in Staten Island, New York.  He also reported that "Captain Dixon" was the one who treated him.  A review of the record shows that this treatment was for a neck disability, not a back disability.

Postservice Coast Guard records show that the Veteran was seen in November 1988 for a right-sided low back muscle strain.  His postservice treatment records are silent for any other complaints of back pain until April 2001, when moderate changes of degenerative disease involving the lumbosacral spine were noted.

Pursuant to the Board's April 2012 remand, the RO arranged for a VA spine examination.  On September 2012 examination, the Veteran reported a gradual onset of low back pain in service.  The examiner noted that the Veteran reported being treated for his back in service with medications but was "vague with responses."  On examination, lumbar degenerative joint disease was diagnosed.  The examiner opined that the Veteran's back disability is not likely related to service because there was no documentation of back pain in service and because his postservice treatment records show that he was seen for lumbar strain in November 1988 and not again until 2001.  

As there is no evidence that arthritis of the lumbar spine was manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

The Board also finds there is no continuity of symptomatology after service to support the Veteran's claims under 38 C.F.R. § 3.303(b).  While he may be competent to describe symptoms such as back pain, even though such symptoms were not recorded during service, the STRs lack documentation of manifestations sufficient to identify the claimed disability or to establish chronicity in service and continuity since.  Notably, the Veteran has maintained that his back disability began in service and has testified as to the multiple treatments he received for such disability.  A review of the record found that the cited occasions of treatment were for neck, not back, complaints/disabilities.

For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the Veteran's statements.  Accordingly, the preponderance of the evidence is against the claim of service connection for a back disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Veteran has not presented any medical opinion or medical literature that relates his back disability to service.  To the extent he asserts that there is a nexus, the Board notes the etiology of a lumbar spine disorder such as degenerative joint disease is (in the absence of evidence of onset in service and continuity since) a medical question that falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   The Veteran is a layperson, has not alleged that he has any medical expertise; therefore, his own opinion in this matter is not competent evidence.   .

The VA medical examiner who reviewed the record and considered the Veteran's statements concluded that the Veteran's back disability was unrelated to service.  The Board finds that this opinion, by a medical provider who reviewed the evidence of record and cites to supporting factual data, to be the most probative and persuasive evidence in this matter.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's back disability and his service.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.


ORDER

Service connection for a back disability is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the remaining claim on appeal.

Service connection for a variously diagnosed psychiatric disability has been denied based essentially on a finding that a chronic acquired psychiatric disability is not shown.  However, Vet Center treatment records show, that the Veteran has been assigned diagnoses of, and received treatment for, depression and anxiety (each an acquired psychiatric disability).  A July 2009 discharge summary notes both diagnoses and contains a further notation to rule out PTSD.

On October 2011 VA PTSD examination, the examiner opined that, despite the Vet Center notes and diagnosis of PTSD, the Veteran does not meet the full criteria for any mental health disorder at this time.  [Notably, under governing legal issue, the existence of a current claimed disability is established when such disability is shown at any time during the pendency of the claim.   The VA examiner did not discount the validity of the other diagnoses (of depression and anxiety) or account for the fact that the Veteran has received VA treatment for such diagnoses.  On August 2012 VA PTSD examination, the examiner opined that the Veteran did not meet the full criteria for PTSD or any other mental disorder under DSM-IV guidelines.  This examiner also did not account for the diagnoses of anxiety and depression in the record.  Consequently, neither examination is adequate for a proper determination on the matter at hand.

Accordingly, the case is REMANDED for the following :

1. The AOJ should secure for the record copies of the complete clinical records (any not already associated with the record) of all psychiatric evaluations and treatment the Veteran has received.  The AOJ should specifically secure records of all VA psychiatric evaluations or treatment.

2. The AOJ should then arrange for the Veteran to be examined by a psychiatrist or psychologist (one who has not previously evaluated him) to determine the nature and likely etiology of his psychiatric disability.  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran currently have, or at any time during the pendency of this claim has he had, a chronic acquired psychiatric disability?  If the response is no, the examiner must reconcile that conclusion with the diagnoses of depression and anxiety in the record.

(b) If the Veteran is found to have had a chronic acquired psychiatric disability during the pendency of this claim, identify (by diagnosis) each such psychiatric disability found. Specifically, does the Veteran have a diagnosis of PTSD?  If not, identify the criteria for such diagnosis that are not met.

(c) If PTSD is diagnosed, the examiner should indicate whether such is related to a stressor event in service (if so, identify the stressor).

(d) Regarding any (and each) psychiatric disability other than PTSD diagnosed, the examiner should opine whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's service.  

The examiner must explain the rationale for all opinions.

3. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


